DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 31 and 33 are objected to because of the following informalities:  “stroking” (claim 31, at line 3; claim 33, at line 3) is a typographical error for “stroke”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites disposing the sensor device above shoulders of the patient, which is considered indefinite since it is unclear if “above the shoulders” is a finite location of the patient’s anatomy (such as on the neck or head), or if “above the shoulders” is dependent on patient orientation (for example, a patient may be bent over at the waist, in which case “above the shoulders” may be the back, vs. if the patient is standing upright, in which case “above the shoulders” may be the neck or head). For examination purposes, Examiner will assume that the sensors are positioned on the neck or head, as recited in independent claims 22 and 27.

Double Patenting
Claims  1-6, 9-37, and 39-40 of this application is patentably indistinct from claims 1-37 of Application No. 17/006,444. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 1-5, 9-10, 12, 14-16, 22-24, 27-27, 30, 32, 34, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, and 16-20 of copending Application No. 17/459,466. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims 1-4, 9, and 16-18 renders obvious each of instant claims 1-3, 9, 12, 22-23, 27-28, and 30 directed to positioning electrodes/sensors behind the neck or at the skull base, then analyzing physiological data (comprising electrical brain activity in P3, PZ, or P4 brain regions and also comprising electrical heart activity) using processing circuitry to provide a patient stroke indicator. Copending claims 7 renders obvious implanting the housing within the patient as recited in instant claims 4, 24, and 36. Copending claim 8 renders obvious implanting the housing subcutaneously as recited in instant claims 5 and 36. Copending claim 1 renders obvious the communication between sensing circuitry and processing circuitry of instant claim 10. Copending claims 10-11 and 19-20 render obvious comprising motion data, analysis of motion data, and determining fall, as recited in instant claims 14-16, 32, and 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 10, 14-16, 27, 32, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9, and 20-22 of copending Application No. 17/459,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of copending claims 1-2, 9, and 20-22 renders obvious each of instant claims 1, 3, 10, and 27 directed to positioning electrodes/sensors behind the neck or at the skull base, then analyzing physiological data (comprising electrical brain activity and also comprising electrical heart activity) using processing circuitry to provide a patient stroke indicator. Copending claims 1, 5-6, 20, and 22 render obvious comprising motion data, analysis of motion data, and determining fall, as recited in instant claims 14-16, 32, and 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-21, 27, 29-37, and 39-40 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Naber et al (WO 2019/195844 A1, hereinafter “Naber”) (cited in IDS).
Regarding claim 1, Naber shows a stroke detection system (Fig. 1A, 100; para. 0059) comprising a sensor device configured to obtain physiological data from a patient, wherein the sensor device comprises a plurality of electrodes (para. 0059) and is configured to be disposed on patient anatomy above shoulders of the patient (para. 0059 describes the sensors as worn on the head, and as indicated above, Examiner assumes that “above shoulders” refers to anatomy and is not dependent on patient orientation), and the physiological data comprises electrical brain activity data (para. 0080 – EEG data) and electrical heart activity data (para. 0080 – EKG data) of the patient sensed via the plurality of electrodes; and processing circuitry (Fig. 1B, CPU 112) configured to analyze the physiological data (para. 0080); and based on the analysis, provide a patient stroke indicator (para. 0084).
Regarding claims 3 and 27, Naber shows the invention of claim 1 above, and further shows wherein the sensor device is configured to be disposed at or adjacent a rear portion of a neck or skull base of the patient (Fig. 1A; para. 0061).
Regarding claims 4-6 and 36-37, Naber shows wherein the sensor device comprises a housing configured to be implanted within the patient or located at other parts of the body (para. 0060), including implanted subcutaneously under the skin (para. 0060, line 5) or outside over skin of the patient (para. 0060, line 7).
Regarding claim 9, Naber shows wherein the processing circuity comprises processing circuitry of the sensor device (para. 0065, 0068).
Regarding claim 10, Naber shows comprising a computing device configured to be communicatively coupled to the sensor device and receive the physiological data from the sensor device, wherein the processing circuitry comprises processing circuitry of the computing device (para. 0065, 0068, 0080).
Regarding claims 11 and 29, Naber shows wherein the processing circuitry is configured to analyze the physiological data by at least filtering the physiological data to separate the electrical brain activity data from the electrical heart activity data (para. 0081).	
Regarding claims 12 and 30, Naber shows wherein the processing circuitry is configured to analyze both the electrical brain activity data and the electrical heart activity data and provide the patient stroke indicator based on the analysis of both the electrical brain activity data and the electrical heart activity data (para. 0083).
Regarding claim 13 and 31, Naber shows wherein the processing circuitry is configured to apply a respective classification algorithm to each of the electrical brain activity data and the electrical heart activity data, and provide the patient stroke indictor based on classifications by the algorithms (para. 0067).
Regarding claims 14 and 32, Naber shows wherein the physiological data comprises motion data, and wherein the processing circuitry is further configured to analyze the motion data and provide the patient stroke indicator based on the analysis of the motion data (para. 0074).
Regarding claims 15 and 33, Naber shows wherein the processing circuitry is configured to apply a respective classification algorithm to each of the electrical brain activity data, the electrical heart activity data, and the motion data, and provide the patient stroke indictor based on classifications by the algorithms (para. 0011).
Regarding claims 16 and 34, Naber shows wherein the processing circuity is configured to make a fall determination based on the analysis of the motion data (para. 0083).
Regarding claims 17-18 and 35, Naber shows comprising a computing device configured to: communicate with the sensor device; and instruct the patient to perform one or more actions, wherein the sensor device is configured to obtain at least a portion of the physiological  data during an attempt to perform the one or more actions by the patient (para. 0061, 0064, 0067, 0084 – wherein the device communicates to the patient or another party of an event, wherein patient instructions include the detection/warning of an event based on one or more physiological data so that the patient may act accordingly). 	
Regarding claim 19, Naber shows wherein the one or more sensors of the computing device comprise one or more of a camera or a microphone (para. 0064 describes the sensors used for detection and/or communications comprise one or more of a camera or microphone, wherein it is known for the listed telephone communications, tablet, smartphone, etc. to include one or more of a camera or microphone).
Regarding claims 20-21 and 39-40, Naber shows wherein the patient stroke indicator is probabilistic and the processing circuitry is further configured to provide a probabilistic etiology classification of a stroke (para. 0083).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Naber in view of Giri et al (“Ischemic stroke identification based on EEG and EOG using ID convolutional neural network and batch normalization” – NPL provided by Applicant and cited in IDS, hereinafter “Giri”).
Regarding claims 2, 22, and 28, see the rejection of claim 1 above, wherein Naber shows wherein the housing of the sensor device (Fig. 1A) is positioned on the head in order to detect desired brain activity data (para. 0059), and the positioning may be altered to obtain the desired data (para. 0060-0061), while being positioned proximate to the parietal lobe (para. 0008). It is known that standard EEG electrode positions on the parietal lobe are P3, PZ, and P4, and these EEG electrode positions are well known in the art of systems using classifiers to indicate stroke based on EEG data (as discussed in Giri – Abstract; p. 487, right column and para. 2; Fig. 5). Since positioning the sensor device at P3, PZ, and P4 for sensing data to analyze for stroke indication is known in the art (as taught by Giri), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the EEG electrodes proximate the parietal love at the known positions P3, PZ, and P4 to yield predictable results.
Regarding claim 23, Naber shows wherein the device further comprises processing circuitry (Fig. 1B, CPU 112) configured to: analyze the detected electrical signals (para. 0080); and provide a patient stroke indicator based on the analysis (para. 0084).
Regarding claims 24-25, Naber shows wherein the sensor device comprises a housing configured to be implanted within the patient or located at other parts of the body (para. 0060), including implanted under the skin (para. 0060, line 5) or outside over skin of the patient (para. 0060, line 7).
Regarding claim 26, Naber lacks showing that the housing of the device (Fig. 1A) has a volume of less than about 1.2 cc. Since the device is small and positioned for the use described in para. 0060, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have experimented and found a housing volume of less than 1.2cc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Naber in view of Chamoun (US 4907597 A, hereinafter “Chamoun”).
Regarding claim 38, Naber shows wherein the sensor device may be positioned externally on skin of the patient (para. 0060, line 7) to perform the method of obtaining physiological data as discussed above, to detect or predict for stroke, and alerting the patient or other parties as needed (para. 0064, 0067). Naber lacks describing obtaining physiological data from the patient during at least one of an intraoperative or perioperative period. Chamoun teaches that it is long known in the art to provide head-worn EEG electrodes (Figs. 1-2) for non-invasive intraoperative detection of a stroke (col. 1, lines 54-57 – intraoperative detection and quantification of cerebral ischemia), including both intraoperative and perioperative monitoring for early detection of strokes  (col. 7, lines 44-51). Since Naber shows a method of detecting and predicting for stroke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of use to include intraoperative and/or perioperative use as taught by Chamoun, for the purpose of further detecting and monitoring for stroke in surgical and hospital settings as taught by Chamoun.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naber in view of Denison et al (US 2014/0316230 A1, hereinafter “Denison”).
Regarding claim 7, Naber shows wherein the sensor device may be positioned externally on skin of the patient (para. 0060, line 7). Naber lacks describing that an externally positioned device is worn by the patient as a garment, or as a patch adhered to the patient’s skin. Denison teaches that it is known in the art to provide an EEG electrode as a worn garment, such as in the form of a cap (para. 0055), and/or adhered to the patient as a patch on the skin (para. 0055; Fig. 1A). Since it is known in the art for an externally worn EEG electrode to be adhered to the skin as a patch or as a garment worn by the patient, as taught by Denison, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Naber’s externally positioned sensor device to be a worn sensor device in one of the manners taught by Denison.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Naber and Denison, and in further view of Chamoun.
Regarding claim 8, the modification of Naber in view of Denison renders obvious the feature of a worn EEG patch that is adhered to the patient for measuring EEG data. As discussed above, Naber shows wherein the sensor device obtains physiological data to detect or predict for stroke, and alerting the patient or other parties as needed (para. 0064, 0067). Naber lacks describing obtaining physiological data from the patient during at least one of an intraoperative or perioperative period. Chamoun teaches that it is long known in the art to provide head-worn EEG electrodes (Figs. 1-2) for non-invasive intraoperative detection of a stroke (col. 1, lines 54-57 – intraoperative detection and quantification of cerebral ischemia), including both intraoperative and perioperative monitoring for early detection of strokes  (col. 7, lines 44-51). Since Naber shows a method of detecting and predicting for stroke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of use to include intraoperative and/or perioperative use as taught by Chamoun, for the purpose of further detecting and monitoring for stroke in surgical and hospital settings as taught by Chamoun. The combination of Naber, Denison, and Chamoun therefore renders obvious the claimed feature of the adhered patch electrode of claim 7, worn for at least one of an intraoperative or perioperative period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792